   Case 1:19-cv-00199-JRH-BKE Document 43 Filed 07/21/21 Page 1 of 18



             IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


JABARI LUCKETT,                             *
                                            *


                                            *
     Plaintiff,
                                            *


             V.                             *                   CV 119-199
                                            ■k


RANDALL CHAMBERS; GARRY                     *
MCCORD; and NAPOLEAN JONES,                 *
                                            ■*



     Defendants.                            *




                                      ORDER




     Before the Court         are    Defendants      Randall    Chambers'    motion   for


summary judgment      (Doc.    24)    and Napolean Jones and Garry McCord's

motion for summary judgment.                (Doc.   27. )    The Clerk has given pro

se Plaintiff Jabari Luckett notice of the summary judgment motions

and the summary judgment rules, of the right to file affidavits or

other materials      in opposition,              and the    consequences    of default.

Therefore,    the notice requirements of Griffith v. Wainwright,                      772

F.2d 822,    825   (11th Cir.       1985)    (per curiam) ,     have been satisfied.

The motions       have been    fully briefed          and are     ripe   for decision.

For the following reasons.            Defendant Chambers'         motion is granted,

and Defendants      Jones and McCord's motion is                granted in part       and

denied in part.
      Case 1:19-cv-00199-JRH-BKE Document 43 Filed 07/21/21 Page 2 of 18



                                      I. BACKGROUND


          This case encompasses a number of Section 1983 claims arising

from an incident that occurred on September 16, 2016.                        (Arrest and

Booking Report, Doc. 27-5.)             At that time, Plaintiff was subject

to    a    Fourth     Amendment    waiver    stemming     from     a    Dawson      County

conviction and sentence.            (Dawson County Judgment, Doc. 27-8, at

7, 9.)            Plaintiff   initiated   this     case   on   November       20,   2019.

(Doc. 1.)          He later amended his complaint on February 18, 2020.

(Am. Compl., Doc. 10.)            Plaintiff asserts claims of false arrest

and    malicious      prosecution    under    42   U.S.C. § 1983 against              each

Defendant.         (Id. at 5-6.)

          One set of circumstances led to two investigations: one in

Jefferson County and one in Columbia County.                       On the night of

September 16, 2016, Monica Thomas was working as a cashier at a

Sprint convenience store in Wrens, Georgia.                    (Thomas Aff., Doc.

27-2,      SISI   2-3.)   Plaintiff    entered     her    store,       and   Ms.    Thomas

recognized him from a flyer circulated by the Columbia County

Sheriff's Office ("CCSO").^           (Id.)   After Plaintiff bought a carton

of cigarettes with a credit card, Ms. Thomas called 911 to report

that Plaintiff was in the store.              (Id. f 3.)       Officers from Wrens

Police Department         C'WPD") and Jefferson County Sheriff's Office




1 The flyer contained an image of Plaintiff and warned that he
purchases cigarettes with fake credit cards. (Thomas Aff., Ex.
1.)
   Case 1:19-cv-00199-JRH-BKE Document 43 Filed 07/21/21 Page 3 of 18



responded to the store and detained Plaintiff.                      (Id. SI 4.)     Ms.

Thomas   spoke    with   the   officers,       including         Defendants    Napolean

Jones and Garry McCord, and showed them the flyer.                     (Id.)    McCord

was the Chief of the WPD.          (McCord Decl., Doc. 21-21, SI 2.)                The

officers identified Plaintiff as the man on the flyer, and McCord

directed them to detain Plaintiff.                  (Id. SI 6.)      As the officers

detained him. Plaintiff mouthed to Ms. Thomas "'I am going to get

you."    (Thomas Aff.,      SI 5.)       Ms. Thomas believed Plaintiff              was

threatening her, so she informed the officers of the threat.                      (Id.)

Later, in May of 2019, Plaintiff texted Ms. Thomas stating, "I

mean you know [sic] harm I'm suing the wrens police department"

and that Ms. Thomas could "make money too" because "[tjhey violated

my rights."      (Id. SI 6; Thomas Aff. Ex. 2.)

     Returning     to    September       16,   2016,       the    officers    searched

Plaintiff and found numerous credit and gift cards in his pockets:

a Visa prepaid debit card, a Visa gift card, two "Fred's" gift

cards, seven prepaid American Express gift cards, and a Regions

Bank debit card.         (McCord     Decl.,    SI   11.)     Jones called      several

credit card companies and determined that some of the cards were

not genuine.      (Jones Decl., Doc. 27-3, SI 12.)                   However, Jones'

incident report states that the two Fred's gift cards were valid

and not stolen.      (Doc. 33-1, at 17.)

     With the knowledge that some of the cards were not genuine,

McCord   and   Jones     sought    the    assistance        of    Defendant    Randall
      Case 1:19-cv-00199-JRH-BKE Document 43 Filed 07/21/21 Page 4 of 18



Chambers, an investigator for the CCSO.                     (Jones Decl., 1 13.)

Chambers used a scanner on eleven of the cards found on Plaintiff s

person and found that ten of the eleven cards were 'Preprogrammed

with other debit or credit card                 numbers that did       not match       the

numbers on the cards."            (Chambers Decl., Doc. 27-4, SI 8.)                   This

was Chambers' only involvement in the Jefferson County matter.

(Id. SI 13.)

A. Jefferson County

        On   September     18,   2016,    McCord   executed     an     arrest     warrant

affidavit       accusing    Plaintiff      of    making    a   terroristic        threat

against Ms. Thomas.            (McCord Decl., SI 15.)          He then offered the

affidavit and oral testimony to a                  magistrate judge,          who found

probable cause for Plaintiffs arrest.                     (Id.; Arrest Warrants,

Doc.    27-7,    at    22-23.)      The   magistrate      judge    held      an   initial

appearance on September 20, 2016 and ruled that Plaintiff would be

held without bond on a misdemeanor charge of terroristic threats

and acts.        (Doc. 27-15.)       On September 23, 2016, Jones executed

arrest       warrant   affidavits    accusing      Plaintiff      of   ten    counts     of

forgery of financial transaction cards.                  (Jones Decl., SISI 15-16.)

The    magistrate      judge     issued    ten    such    warrants     based      on    the

affidavits and Jones' oral testimony.                (Id.; Arrest Warrants.)              A

$50,000 bond was set at his September 26, 2016 initial appearance.

(Doc. 27-16.)
   Case 1:19-cv-00199-JRH-BKE Document 43 Filed 07/21/21 Page 5 of 18



        Plaintiff's preliminary hearing took place on June 16, 2017

in Jefferson County.         (Preliminary Hearing Transcript, Doc. 27-

14.)      The superior court judge bound Plaintiff over to the grand

jury that same day for the fraudulent transaction cards but not

for the terroristic threats charge.        (Id. at 16-17; Doc. 27-22.)

The district attorney dismissed the terroristic threats warrant on

June 21, 2017 and dismissed the forgery charges on November 29,

2017.      (Docs. 27-23; 27-24.)     Plaintiff remained in custody on

separate Columbia County charges and for a probation violation in

Dawson County.     (Docs. 27-25; 27-26.)

B. Columbia County

        While detained in Jefferson County, CCSO identified Plaintiff

as a suspect in their investigation of him for identity fraud.

(Chambers Decl., SI 18.)         Chambers applied for and received an

arrest warrant from a Columbia County magistrate judge on September

20, 2016 for one count of identity fraud.        (Id. SI 7; Doc. 27-17.)

Plaintiff was arrested in Columbia County on October 5, 2016.           (Id.

SI 10.)    He was indicted on two counts of identity fraud on November

3, 2016.     (Doc. 27-18.)    Plaintiff pleaded guilty to the two counts

on November 29, 2018 and was sentenced to time served.          (Doc. 25-

3, at 6-7.)
   Case 1:19-cv-00199-JRH-BKE Document 43 Filed 07/21/21 Page 6 of 18



                          II.     JURISDICTION AND VENUE


       The Court has jurisdiction over this case under 28 U.S.C. §

1331   as   the   case   arises   under   federal law.      This    Court   is   the

proper venue under 28 U.S.C. § 1391 because a substantial part of

the events giving rise to the claim took place in Jefferson and

Columbia Counties, both of which are part of the Southern District

of Georgia.




                                III. LEGAL STANDARD


       Summary judgment is appropriate only if ""there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law."             Fed. R. Civ. P. 56(a).       Facts are

""material" if they could ""affect the outcome of the suit under the

governing [substantive] law," Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986), and a dispute is genuine ""if the non[-]moving

party has produced evidence such that a reasonable factfinder could

return a verdict in its favor."             Waddell v. Valley Forge Dental

Assocs., Inc., 276 F.3d 1275, 1279 (11th Cir. 2001).                   The Court

must view factual disputes in the light most favorable to the non-

moving party, Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986), and must ""draw all justifiable inferences

in [the non-moving party's] favor."           United States v. Four Parcels

of Real Prop., 941         F.2d   1428, 1437 (11th       Cir.   1991) (en    banc)

(citation,    internal     quotation      marks,   and   internal    punctuation
   Case 1:19-cv-00199-JRH-BKE Document 43 Filed 07/21/21 Page 7 of 18



omitted).   The Court should not weigh the evidence or determine

credibility.    Anderson, 477 U.S. at 255.

     The moving party has the initial burden of showing the Court,

by reference to materials in the record, the basis for the motion.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).           Because the

standard for summary judgment mirrors that of a directed verdict,

the initial burden of proof required by either party depends on

who carries the burden of proof at trial.         Id. at 322-23.        When

the movant does not bear the burden of proof at trial, it may carry

the initial burden in one of two ways — by negating an essential

element of the non-movant's case or by showing that there is no

evidence to prove a fact necessary to the non-movant's case.            See

Clark V. Coats & Clark, Inc., 929 F.2d 604, 606-08 (11th Cir. 1991)

(citing Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970); Celotex

Corp., 477 U.S. 317).   The movant cannot satisfy its initial burden

by merely declaring that the non-moving party cannot meet its

burden at trial.    Id. at 608.


     If — and only if — the movant carries its initial burden, the

non-movant must "demonstrate that there is indeed a material issue


of fact that precludes summary judgment.''          Id.    When the non-

movant bears the burden of proof at trial, the non-movant must

tailor its response to the method by which the movant carries its

initial burden.     For example, if the movant          presents evidence

affirmatively   negating   a   material   fact,   the   non-movant   "must
   Case 1:19-cv-00199-JRH-BKE Document 43 Filed 07/21/21 Page 8 of 18



respond with evidence sufficient to withstand a directed verdict

motion   at    trial   on   the   material    fact    sought    to   be   negated."

Fitzpatrick v. City of Atlanta^ 2 F.3d 1112, 1116 (11th Cir. 1993).

On the other hand, if the movant shows an absence of evidence on

a material fact, the non-movant must either show that the record

contains evidence that was "overlooked or ignored" by the movant

or "come forward with additional evidence sufficient to withstand


a directed verdict motion at trial based on the alleged evidentiary

deficiency."      Id. at 1116—17.           The non-movant cannot carry its

burden by relying on the            pleadings or      by repeating conclusory

allegations contained in the complaint.               See Morris v. Ross, 663

F.2d 1032, 1033—34 (11th Cir. 1981).             Rather, the non-movant must

respond with affidavits or as otherwise provided by Federal Rule

of Civil Procedure 56.            In reaching its conclusions herein, the

Court has evaluated the Parties' briefs, other submissions, and

the evidentiary record in this case.




                                   IV.   DISCUSSION


A. False Arrest


     All   three   Defendants       argue    that    Plaintiff's     false   arrest

claims   are    time   barred.       Plaintiff       provides   no   rebuttal   to

Defendants' timeliness argument.

     Section 1983 actions are subject to the statute of limitations

governing personal injury actions in the state where the Section
   Case 1:19-cv-00199-JRH-BKE Document 43 Filed 07/21/21 Page 9 of 18



1983    action    is    brought,    so    Georgia's   statute    of    limitations

applies.       DeYoung v. Owens, 646 F.3d 1319, 1324 (11th Cir. 2011).

Georgia law provides a two-year statute of limitations for personal

injury actions, including false arrest.               O.C.G.A. § 9-3-33; Smith

V. Mercer, 580 F. App'x 871 (Mem), 872 (11th Cir. 2014).                        The

limitations period begins running when the cause of action accrues,

and accrual in Section 1983 cases is governed by federal law.

Brown v. Lewis, 361 F. App'x 51, 54-55 (11th Cir. 2010) (quoting

Uboh V. Reno, 141 F.3d 1000, 1002 (11th Cir. 1998) abrogated on

other grounds by Williams v. Aguirre, 965 F.3d 1147 (11th Cir.

2020)).        False   arrest    claims   followed    by    criminal   proceedings

accrue when the plaintiff/suspect is detained pursuant to legal

process.       Jones v. Union City, 450 F. App'x 807, 809 (11th Cir.

2011) (citing Wallace v. Kato, 549 U.S. 384, 391 (2007)).                 Examples

of such process include being bound over by a magistrate judge or

arraigned on charges.           Wallace, 549 U.S. at 389.

        With   this    legal    framework   in   mind.     Plaintiff's    Jefferson

County false arrest claim accrued - at the latest - on June 16,

2017.     Plaintiff filed suit on November 20, 2019, which is more

than two years after these false arrest claims accrued.                  Therefore,

Plaintiff's Jefferson County false arrest claims are time barred,

and summary judgment is granted in McCord and Jones' favor.^



2 In his response. Plaintiff argues for the first time that his
cell phones were seized without a search warrant, making Chambers'
  Case 1:19-cv-00199-JRH-BKE Document 43 Filed 07/21/21 Page 10 of 18



      Any false arrest claims stemming from Columbia County accrued

on the day of his arrest - October 5, 2016.                  See Shuler v. Duke,

792   F.    App'x    697,   702   (11th    Cir.    2019)    (ruling   that   false

imprisonment claims accrue on the day of arrest when detention is

pursuant to legal process because that is when the plaintiff knows

of his or her injury and who caused it) (citing Wallace, 549 U.S.

at 390; Chappell v. Rich, 340 F.3d 1279, 1283 (11th Cir. 2003)).

Therefore, Plaintiff's Columbia County false arrest claims are

also time barred, and summary judgment is granted in Chambers'

favor.


B. Malicious Prosecution


      All    three    Defendants     assert       qualified    immunity    against

Plaintiff's malicious prosecution claims.                  Qualified immunity is

a judicially created affirmative defense under which "government

officials     performing      discretionary         functions    generally     are

shielded from liability for civil damages insofar as their conduct

does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known."                    Harlow v.




subsequent actions "fruit of the poisonous tree." (Doc. 31, at
9.) Any claims based on an alleged illegal search and seizure are
also time barred. See Bennett v. Harper, No. 5:18-cv-48, 2020 WL
1071293, at *2 (S.D. Ga. Mar. 5, 2020) ("[C]laims arising out of
police actions toward a criminal suspect, such as . . . search and
seizure, are presumed to have accrued when the actions actually
occur.") (quoting Giddens v. Lawson, 734 F. App'x 706, 710 (11th
Cir. 2018)), report and recommendation adopted, 2020 WL 1528439
(S.D. Ga. Mar. 30, 2020).

                                          10
  Case 1:19-cv-00199-JRH-BKE Document 43 Filed 07/21/21 Page 11 of 18



Fitzgerald/ 457 U.S. 800, 818 (1982).                      For qualified immunity to

apply, a public official first must show ''he was acting within the

scope of his discretionary authority when the allegedly wrongful

acts occurred.''        Lumley v. City of Dade City, 327 F.3d 1186, 1194

(11th    Cir.   2003)       (citations    omitted).           To   determine     whether   a

government      official          was   acting        within       the   scope    of     his

discretionary authority, courts consider whether the official "was

(a) performing      a       legitimate      job-related            function    (that     is,

pursuing a job-related goal), (b) through means that were within

his power to utilize."             Holloman ex rel. Holloman v. Harland, 370

F.3d 1252, 1265 (11th Cir. 2004).

        The Court finds Defendants engaged in discretionary functions

when they performed the acts of which Plaintiff complains.                               See

Stanton v. Mclntosh Cty., No. CV 209-092, 2010 WL 11526845, at *6

(S.D. Ga. Sept. 29, 2010) (quoting Brock v. City of Zephyrhills,

232 F. App'x 925, 927-28 (11th Cir. 2007)) ("The acts of obtaining

and     executing       a     warrant     for         an   arrest . . . qualify            as

discretionary functions of law enforcement officers.").                           As such,

the   burden    shifts       to   Plaintiff      to    show    qualified      immunity     is

inappropriate       because             Defendants'           conduct      violated         a

constitutional right and that right was clearly established.

        Once a defendant establishes that he was "acting within [his]

discretionary authority, the burden shifts to the plaintiff to

demonstrate that qualified immunity is not appropriate" by showing

                                            11
  Case 1:19-cv-00199-JRH-BKE Document 43 Filed 07/21/21 Page 12 of 18



that    the    facts    reveal      that   the    defendant's     conduct    violated    a


constitutional right and that right was clearly established.                      Bowen

V. Warden, Baldwin State Prison^                  826 F.3d 1312, 1319 {11th Cir.

2016); Lumley, 327 F.3d at 1194.                 The right at issue is the freedom

from unreasonable search and seizure under the Fourth Amendment of


the United States Constitution.


       ''A claim of malicious prosecution is distinct from a false-

imprisonment       claim       in   that    malicious        prosecution     requires    a

seizure pursuant to legal process."                      Smith v. Mitchell,             F.

App'x         , 2021 WL 1292751, at *1 (11th Cir. 2021) (citing Williams

V. Aquirre, 965 F.3d 1147, 1158 (11th Cir. 2020)).                           Proceeding

under    Section       1983,    Plaintiff        must    show   both   the   common    law

elements of malicious prosecution and an unreasonable seizure in

violation of the Fourth Amendment.                  Id.; Laskar v. Hurd, 972 F.3d

1278, 1285 (11th Cir. 2020) (stating that Section 1983 malicious

prosecution plaintiff must prove both illegal seizure and common

law elements).


        When an arrest is made pursuant to a warrant - like here -

four common law elements are                required to establish a claim of

malicious prosecution: ^'(1) a criminal prosecution instituted or

continued by the defendant (2) with malice and without probable

cause that (3) terminated in plaintiff's favor and (4) caused the

plaintiff damage."         Id. (citing Wood v. Kesler, 323 F.3d 872, 882

(11th    Cir.    2003)).         Demonstrating          an   unreasonable    seizure    in


                                             12
  Case 1:19-cv-00199-JRH-BKE Document 43 Filed 07/21/21 Page 13 of 18



violation of the Fourth Amendment requires two more showings: "(1)

that     the    legal     process       justifying          [the]    seizure     was

constitutionally      infirm     and   (2)      that   [the]   seizure   would   not

otherwise be justified without legal process."                  Williams, 965 F.3d

at 1165.


1. Investigator Chambers

       As a matter of law. Plaintiff cannot establish the four common

law elements for his malicious prosecution claim against Defendant

Chambers.       The   only      prosecution       Chambers     instituted   against

Plaintiff was the one in Columbia County.^                 (Chambers Decl., SI 12.)

That prosecution did not terminate in                     Plaintiff s favor - he

pleaded guilty and served his sentence.                Thus, summary judgment is

granted in favor of Chambers on Plaintiffs malicious prosecution

claim.



2. Chief McCord and Officer Jones


       McCord   and     Jones     defend        against    Plaintiff s   malicious

prosecution     claims    primarily        by    arguing     that   probable   cause

existed for Plaintiffs Jefferson County prosecution.                     Stated in

terms of the claim's elements.              Defendants argue that the legal

process justifying Plaintiffs seizure was constitutional.




3 Chambers' only role in the Jefferson County prosecution was using
his card reader to scan gift and credit cards.     (Chambers Decl.,
f 13.)

                                           13
  Case 1:19-cv-00199-JRH-BKE Document 43 Filed 07/21/21 Page 14 of 18



     In this case, McCord and Jones arrested Plaintiff pursuant to

warrants - McCord for the terroristic threats charge and Jones for

the forgery of financial transaction cards charge.                    (See Arrest

Warrants.)     Therefore,     the    question      is   whether   "'the   judicial

officer    issuing    [the   warrants       was]   supplied    with    sufficient

information to support an independent judgment that probable cause

exists for the       warrant."      Williams, 965 F.3d at 1162 (quoting

Whiteley v. Warden, 401 U.S. 560, 564 (1971)).                 In other words,

did the magistrate       judge issuing the         warrants for       Plaintiff's

arrests have sufficient information to find probable cause.                     Id.

at 1162-63.


     Continuing this analysis, the Williams court went on to state

that the plaintiff, in order to establish the infirmity of the

legal process justifying his seizure, must show that either the

officer who applied for the arrest warrant should have known that

the application failed to establish probable cause, or that an

official   intentionally      or    recklessly      made   a   misstatement      or

omission necessary to support the warrant.              Id. at 1165.      Plaintiff

must ""identify affirmative evidence from which a jury could find

that the officer[] lied" on the warrant applications.                 Id. at 1166

(quotation omitted).      General attacks, conclusory allegations, and

speculation are not enough.         Id. at 1165-66.




                                       14
    Case 1:19-cv-00199-JRH-BKE Document 43 Filed 07/21/21 Page 15 of 18



a. Chief McCord


        With    respect   to   Defendant        McCord,    Plaintiff     argues    that

McCord fabricated the terroristic threats charge because Plaintiff

never said anything to Ms. Thomas.               Plaintiff argues that evidence

of his alleged threat is hearsay and that the contents of the

statement, "I'm going to get you" or "I got you," could not be

construed as a threat.            First, an affidavit is not insufficient

solely because it is based upon hearsay.                   See Illinois v. Gates,

462 U.S. 213, 241-42 (1983) (quoted source omitted).                       Second, a

statement of "I'm gonna get you" has been deemed sufficient to

support a finding of a terroristic threat in certain circumstances.

See Cook v. State, 403 S.E.2d 872, 873 (Ga. Ct. App. 1991).                          In

this case. Plaintiff made the statement as he was being detained

after     Ms.    Thomas    called    the    police        on   him.      Under     such

circumstances.        Plaintiff's      statement          could       reasonably     be

considered a threat of revenge.            With no other evidence beyond his

general attack on          McCord's credibility,           Plaintiff's malicious

prosecution claim fails against McCord.

b. Officer Jones


        As to Defendant Jones, Plaintiff argues that Jones listed two

valid transaction         cards   as fraudulent in two          of the    ten    arrest

warrant affidavits for the forgery of financial transaction card

charges.       Plaintiff must "identify affirmative evidence from which

a   jury could find" that           Jones lied       on these     affidavits,       and

                                           15
  Case 1:19-cv-00199-JRH-BKE Document 43 Filed 07/21/21 Page 16 of 18



Plaintiff does so.         Williams^      965 F.3d at 1166.          According to

Jones' incident report dated September 11, 2016, the Fred's gift

cards were valid. (September 17, 2016 Incident Report, Doc. 33-1,

at 17.)      Thus, a conflict exists between Jones' incident report

and   two   of   his   affidavits    in   support   of    the    arrest   warrants.

(Compare id. with Arrest Warrants, at 8, 10.)                   Such a conflict is

sufficient to create a genuine dispute of material fact as to

whether     these   two   warrants   were      constitutionally infirm.         See

Williams, 965 F.3d at 1165.

      Plaintiff has successfully created a dispute of material fact

as to whether the two warrants related to the Fred's gift cards

contained intentional or reckless misstatements.                   That is because

there is an inconsistency between Jones' incident report and his

warrant affidavits for the Fred's gift cards charges and a jury

could conclude that Jones acted intentionally or recklessly in

executing those affidavits.          See Williams, 965 F.3d at 1166.            ("A

reasonable jury could infer from these inconsistencies that the

officers'     statements     were    intentionally       false.")      This   could

satisfy the common law element of ''with malice and without probable

cause."      Laskar v. Hurd, 972 F.3d 1278, 1296 (11th Cir. 2020)."




" As this Court interprets Williams and Laskar, the fact that the
other eight warrants may be entirely valid is irrelevant. Williams
states that the "any-crime rule" is inapplicable to a malicious
prosecution claim, and therefore, a plaintiff will prevail on
summary judgment if "he establishes a genuine dispute about whether

                                          16
  Case 1:19-cv-00199-JRH-BKE Document 43 Filed 07/21/21 Page 17 of 18



It is also sufficient to defeat qualified immunity.             ''[T]he law

[is] clearly established . . . that the Constitution prohibits a

police officer from knowingly making false statements in an arrest

affidavit . . .           Williams^ 965 F.3d at 1168-69 (quoting Jones

V. Cannon, 174 F.3d 1271, 1285 (11th Cir. 1999)).

        The remaining common law elements of malicious prosecution

are also satisfied: the prosecutions were initiated by Jones as

evidenced by his swearing out of the warrant affidavits and they

terminated in Plaintiff's favor when the charges were dismissed.

        As for damages. Plaintiff must '"show that, but for th[ose]

illegitimate charge[s], he would have been released earlier or

would    not   have   faced   detention."   Williams,   965   F.3d   at   1161

(quotation omitted).          If he cannot so show, he is still entitled

to nominal damages for the violation of his constitutional rights.

Id. (citing Slicker v. Jackson, 215 F.3d 1225, 1231 (11th Cir.

2000)).     Here, Plaintiff has not demonstrated that he would have

been released earlier if the two charges based on the Fred's gift

cards had not been brought.         Indeed, the other eight warrants that

Plaintiff does        not challenge    support the   conclusion      that the

elimination of the two Fred's warrants would not have changed his

confinement.      Therefore, should Plaintiff successfully prove that

Jones intentionally or recklessly made false statements on the



at least one of the . . . charges against him . . . lacked probable
cause." 965 F.3d at 1158.

                                       17
  Case 1:19-cv-00199-JRH-BKE Document 43 Filed 07/21/21 Page 18 of 18



affidavits for the Fred's cards arrest warrants, Plaintiff will be

entitled only to nominal damages.

                                V. CONCLUSION



        Plaintiff has demonstrated a genuine dispute of material fact

as to whether Defendant Jones maliciously prosecuted him for two

charges of forgery of financial transaction cards based on the two

Fred's gift cards.     Therefore, McCord and Jones' motion for summary

judgment (Doc. 27) is DENIED IN PART as to those two claims against

Jones but GRANTED IN PART on the remainder of Plaintiff s claims

against Jones and McCord.       Defendant Chambers' motion for summary

judgment (Doc. 24) is GRANTED.      The Clerk shall therefore terminate

Defendants McCord and Chambers as party defendants in the case and

ENTER JUDGMENT in their favor.          Plaintiff's malicious prosecution

claims    against   Defendant   Jones    for    nominal    damages    only   shall

proceed to trial in due course.

     ORDER ENTERED at Augusta, Georgia this ^2^^^ay of July,
2021.




                                                                 'CHIEF JUDGE
                                               UNITES STATES DISTRICT COURT
                                               SOUJ-HERN   DISTRICT   OF GEORGIA




                                        18
